   Case 1:19-cr-00576-BMC Document 27 Filed 02/27/20 Page 1 of 1 PageID #: 130

                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE            Robert M.Lew                                 DATE:        2/27/20



DOCKET NUMBER:              19CR576fBMC)                               LOG#


DEFENDANT'S NAME :                Genaro Garcia Luna
                              \/ Present         Not Present              Custody             Bail

DEFENSE COUNSEL:               Cesar De Castro
                                  Federal Defender                             Retained


A.U.S.A:     Rvan Harris                                   CLERK:        Felix Chin


INTERPRETER :                                             fLaneuaee^           kviX


   Defendant airaigned on the :         indictment     superseding indictment           probation violation
   _ Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                    Defendant's first appearance.
              Bond set at                              . Defendant         released          held pend
                                                                                                  pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.           Leave to reopen granted
       Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

       Order of Excludable Delay/Speedy Trial entered. Start                          Stop

       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

      Status conference set for                                        before Judge


Other Rulings :             Co\/'A9ti                  ^
